*140Dissenting Opinion
Prentice, J.
— I dissent and agree that the consideration of the petitioner’s testimony and its credibility by the original hearing officer in 1973 is res judicata as to her petition for reinstatement. It appears to me that under the majority opinion, one suspended for misconduct, despite his denial of the charges, may never be reinstated without first admitting to the original guilt. Such a condition is a proclamation of the infallibility of our system, which does not and can never exist.
To require the petitioner now to admit that she was guilty of perjury in our original hearing if in fact she was not guilty, and petitioner alone possesses this knowledge, would be for this Court to debauch the principle of remorse as a requisite to reinstatement.
I agree that petitioner’s testimony in question is difficult to believe and, if false, constituted an attempted fraud upon the Court in the disbarment proceedings. Obviously, it was not then believed and for that reason alone, if there were no others, a discipline commensurate with such misconduct should have been invoked. It now appears that it may not have been. If it was not, however, we should, nevertheless, live by our decision — as we expected the petitioner to do. The disciplines which we invoke should be commensurate with the circumstances known to us at that time. Matters of reinstatement, following suspension, should be determined by subsequent circumstances, with exception only for facts not known or reasonably ascertainable at the time of the suspension order.
Hunter, J. concurs.
Ngte. — Reported at 379 N.E.2d 431.